DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection
The 35 U.S.C. §103 rejection of claims 1-9 as over Cannan et al. (US 2016/0237342), made of record in the office action mailed 01/07/2021, page 2 have been withdrawn due to Applicant’s amendment in the response filed on 07/07/2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cannan et al. (US 2016/0237342) in view of Cannan et al. (US 2016/0069174). 
Regarding claims 1-5 and 8-9, Cannan discloses a proppant pack comprising a plurality of particles, each said particle comprising a uniform coating of an electrically conductive metal having a thickness of at least 270 nm formed on the outer surface of the particle (claim 1). The plurality of particle is resin coated ceramic proppant (claim 2, para 0032), where the resin corresponds to coating of an adhesive material and the 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
However, Cannan fails to disclose an electrically conductive material forms a non-uniform coating having a thickness of about 200 nm to about 5000 nm on the outer surface of the adhesive material. 
Whereas, Cannan’174 discloses the electrically conductive proppant of the electrically conductive proppant pack can include a non-uniform coating of electrically conductive material and/or a substantially uniform coating of electrically conductive material (para 0028). The non-uniform coating of electrically conductive material can have any suitable thickness.  In one or more exemplary embodiments, the non-uniform coating of electrically conductive material can have an average thickness ranging from about 5 nm, about 10 nm, about 25 nm, about 50 nm, about 100 nm, or about 200 nm to about 300 nm, about 400 nm, about 500 nm, about 750 nm, about 1,000 about 1,500 nm, about 2,000 nm (para 0038). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include non-uniform coating of electrically conductive material having a thickness of 400-2000 nm as taught by Canna’174 on to the resin coated proppant particle of Cannan motivated by the desire to provide electrically conductive proppant pack. 
Thus,  Cannan in view of Cannan’174 discloses resin-coated proppant particle coated with non-uniform electrically conductive material and substantially uniform coating of electrically conductive material which meets the claim limitation of coating adhesive material which is disposed between the proppant particle and the non-uniform coating of electrically conductive material on the outer surface of the adhesive material as presently claimed.  
Although, Cannan in view of Cannan’174 fails to disclose that the proppant particle have less than about 30% crush at 4000 psi, however as Cannan in view of Cannan’174 discloses proppant particle comprising a ceramic proppant as presently claimed, it therefore would be obvious that ceramic proppant would intrinsically have less than 30% crush at 4000 psi.  
Regarding claim 6, Cannan discloses the electrical conductivity of the pack of the electrically-conductive proppant 311 can also be from about 10 S/m, about 50 S/m, about 100 S/m, about 500 S/m, about 1,000 S/m, or about 1,500 S/m to about 2,000 S/m, about 3000 S/m, about 4,000 S/m, about 5,000 S/m or about 6,000 S/m (para 0104). 
Regarding claim 7, Cannan discloses proppant particle has a size of about 10-100 mesh (claim 1). The substantially round and spherical particles can have a size of at least about 100 mesh, at least about 80 mesh, at least about 60 mesh, at least about 50 mesh, or at least about 40 mesh (para 0039). 
Response to Arguments
Applicants arguments filed on 07/07/2021 have been fully considered, but they are moot in view of new grounds of rejections as stated above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.